Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 6-9-2020. Claims 1-10 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being 

unpatentable over Kritzler et al. (“Kritzler” WO 2018175675 A1)

in view of Johnson et al. (“Johnson” 20210264810 A1) and Frank (20070259324 A1).
Claim 1: Kritzler discloses a system for providing virtual and distance education using hands-on exercises, the system comprising: 
an instructor camera coupled to a camera interface for capturing a live video stream transmitted to each of the one or more student computing systems for viewing presentations and course material; and an instructor message processor for exchanging live and interactive messages with each of the one or more student computing systems (Kritzler: Figures 1 and 5; abstract; Paragraphs 19-24 and 27-28; trainer inputs captured and graphical video representations transmitted); 
a student camera coupled to a camera interface for capturing a live video stream transmitted to the instructor computing system and to each of the one or more student computing systems for viewing questions, comments and feedback; and a student audio-video interface for receiving streaming video data and course material from the instructor computing system and displaying for live viewing (Kritzler: Figures 1 and 5; abstract; Paragraphs 19-24 and 27-28; trainee views captured graphical video representations); 
Kritzler may not explicitly disclose instructor computing system, the instructor computing system comprises: a course material processor for generating course material for presentation to student computing systems; an instructor document transmitter/receiver for exchanging educational documents with each of one or more student computing systems;
and the one or more student computing systems, each one of the one or more student computing systems comprise: 
a student document transmitter/receiver for exchanging educational documents with the instructor computing systems; a student message processor for exchanging interactive messages with each of the other one or more student computing systems and the instructor computing system; 
Johnson and Frank are disclosed to provide a collaborative interactive system with audio-video input providing course/manual material to a student or trainee. 
Johnson provides a virtual reality model coupled with cameras (Paragraph 32) where models for a trainee to interact with are displayed in an training interface (Figure 6 and Paragraphs 59 and 64-67).
Further, Frank provides more explicitly teacher/student material such as course material through a live interactive video (Paragraphs 11 (course material), 28 (bi-directional video) and 49).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide explicit education material like course data within the interactive system of Kritzler. One would have been motivated to provide the additional capability to improve the user experience by expanding the type data available for a training session. 
Kritzler further discloses wherein the student computing systems provide streaming video of skill demonstrations and hands-on exercises of each of the one or more students demonstrating comprehension of presented course material (Kritzler: Figure 1; abstract; Paragraphs 19-24 and 27; Johnson: Paragraphs 69-70; Frank: Paragraph 28 and 49 unidirectional video communication).

 
Claim 2: Kritzler, Johnson and Frank disclose a system according to claim 1, wherein the instructor computing system further comprises: an instructor audio-video interface for receiving streaming video data and feedback one or more student computing systems and displaying for live viewing; and a local datastore for maintaining the course material (Kritzler: Paragraph 30; feedback, Johnson: abstract and Frank: Paragraphs 28 and 49).
Claim 3: Kritzler, Johnson and Frank disclose a system according to claim 1, wherein each of the one or more student computing system further comprises: a smartphone running a mobile application for capturing and transmitting live and virtual skill demonstration and hands-on exercises. (Kritzler: Paragraphs 20 and Johnson: Paragraph 29; handheld device like tablet/phone).
Claim 4: Kritzler, Johnson and Frank disclose a system according to claim 1, wherein the course material comprises displaying pre-recorded videos, displaying images and presentation slides, and displaying live video stream of an instructor presenting physical examples (Johnson: Paragraphs 8, 33 and 58; videos, slides).
Claim 5: Kritzler, Johnson and Frank disclose a system according to claim 1, wherein each of the student document transmitter/receiver exchanges documents, examination questions and answers, and written feedback with the instructor document transmitter/receiver. (Kritzler: Paragraphs 24 and 27; feedback and Frank: 49; question and test for student response).
Claim 6: Kritzler, Johnson and Frank disclose a system according to claim 1, wherein the instructor message processor and each of the one or more student message processors exchange text messages, questions, and answers with one or more of the student message processors and the instructor message processor (Kritzler: Paragraphs 24 and 27).
Claim 7: Kritzler, Johnson and Frank disclose a system according to claim 4, wherein the course material further comprises a written examination evaluating comprehension of presented course material (Johnson: Paragraphs 69-70; trainee considered qualified and Frank: Paragraph 49; test to evaluate response).
Claim 8 is similar in scope to claims 1 and 4-7, and therefore are rejected under the same rationale. 
Claim 9 is similar in scope to claims 1 and 5-7, and therefore are rejected under the same rationale. 
(Kritzler: Figures 1 and 5; abstract; Paragraphs 19-24 and 27-28; remote hands-on training for interactive session with feedback)
(Frank: 49; question and test for student response)
(Johnson: Paragraphs 64-65; task to perform 69-70; trainee considered qualified)
Claim 10: Kritzler, Johnson and Frank disclose a method according to claim 9, wherein receiving each of these students with an interactive skills demonstration and completion of hands-on exercises comprises: providing a demonstration checklist document to each of the one or more student computing systems; connecting one of the one or more student computing systems to the instructor computing system over the Internet; and receiving a video stream from the one of the one or more student computing systems providing an interactive skills demonstration and completion of hands-on exercises to the instructor computing system for evaluation (Kritzler: Paragraphs 23 (notes) 32 and Johnson: Figure 6 and Paragraphs 69-70).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20160291922 A1 “METHODS AND APPARATUS FOR AUGMENTED REALITY APPLICATIONS” Figure 3


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-10-2022